DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 05/03/2021 is noted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Pang (US 2012/0173213), Thomas (US 8,086,430) and Cooper et al. (US 2011/0144955), fail to specifically teach the invention as claimed. The specific limitation of a method and system for creating a customizable dummy finite element model for a crash test dummy hardware model involving identifying first finite element factor profiles for the dummy hardware model that match certification corridors for the dummy hardware model, in independent claims 1, 7 and 20 when combined with the limitations of a mapping function is defined based on the first finite element factor profiles that allow second finite element factor profiles for the dummy hardware model to be interpolated from the first finite element factor profiles, a customizable dummy FEM is generated for the dummy hardware model that incorporates the mapping function, a user input parameter is received from a user computing device that defines a target response for the customizable dummy FEM also in independent claims 1, 7 and 20 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Pang discloses a computer method of material modeling for crash test dummy finite element models includes the steps of making a material card for the material, applying the material card to validate a finite element model of a crash test dummy component, determining whether the finite element model is acceptable, ending the method if the finite element model is acceptable, and adjusting a relative volume (J) range for the material to make the material soft or stiff if the finite element model is not acceptable.
Thomas discloses, a finite element occupant model within a pre-simulation. Initially, a starting position and a final position for the finite element occupant model are determined. A first end of each of a plurality of spring models are attached at a first end to one or more components of the finite element occupant model in its starting position. The motion of the second end of each spring model is prescribed using positioning parameters and/or properties of each spring model are specified using spring parameters so that each attachment point is pulled to its final position through tension on the spring models.
Cooper discloses, A method of forming a computer model of a crash event, comprising: providing a first model of a first physical structure formed of first and second linked physical components, said first model being formed of first and second elements, said first element comprising a data structure stored in a first computer memory location indicative of a first material property that changes as a function of time, said second element comprising a second data structure stored in a second computer memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855